department of the treasury internal_revenue_service washington d c date number release date cc dom fs proc tl-n-2549-99 uilc internal_revenue_service national_office field_service_advice memorandum for district_counsel from deborah butler assistant chief_counsel cc dom fs subject claim_for_refund of deficiency_interest this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend x x’s representative issue year year dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref at what date does interest start running on a deficiency in tax for a particular year where the taxpayer has reported an overpayment on its return and elected to credit the overpayment to its estimated_taxes for the next succeeding year but the service has subsequently determined a deficiency that is not only less than the credit elect but less than the unused portion of the credit elect remaining after the shortfalls in taxpayer’s estimated_tax payments have been satisfied conclusion where the deficiency in tax is less than the amount of the unused_credit elect interest starts running on the entire deficiency amount as of the unextended due_date of the next succeeding year’s income_tax return facts x a calendar_year taxpayer timely filed its federal_income_tax return for year on the extended due_date september year the return reflected an overpayment of dollar_figurea which x elected to have applied to its year estimated_tax liability the service offset dollar_figureb of the overpayment against a liability of a related_taxpayer which x does not dispute the remaining overpayment hereinafter referred to as the credit elect was applied to x’s first and third installments of estimated_tax for year although it is unclear why the third installment was credited upon audit the service determined that x had a deficiency of dollar_figurec for year which was less than the credit elect x claims that interest should run on the deficiency from the unextended due_date of the succeeding year’s return because at no time during the succeeding year-year 2-did the amount of the credit elect used in satisfying x’s estimated_tax liabilities exceed the overpayment amount to which x was ultimately entitled per x’s analysis only dollar_figured of the credit elect was needed to avoid an addition_to_tax under code sec_6655 for failure to pay the first installment of estimated_taxes due on april year similarly only dollar_figuree of the credit elect was needed to avoid the addition_to_tax for the second estimated_tax installment due on june year having fully paid the third and fourth installments without using any part of the remaining credit elect x claims the remaining unused_credit elect dollar_figuref exceeded the subsequently determined deficiency and thus the deficiency arose and started accruing interest when the these facts are based on x’s transcript of account and its form_2220 underpayment_of_estimated_tax_by_corporations showing estimated_tax payments x has made in year and the required amount of each installment unused_credit elect was applied as a payment to succeeding year’s income taxes this occurred on the unextended due_date of the year return we agree with x’s conclusion law and analysis in general deficiency_interest under code sec_6601 can be charged only when the tax is both due and unpaid 588_f2d_342 2d cir when an amount originally paid with respect to one tax here x’s income taxes for year is subsequently credited against a different obligation x’s estimated_tax liabilities for year the significant date for interest to start running under sec_6601 is the point at which the government loses the use of the money in question as a payment of the original year’s tax in a credit situation this occurs when the credit is effective as payment of the next year’s estimated_tax even when that point precedes the credit election revrul_88_98 1988_2_cb_356 revrul_77_475 1977_2_cb_476 here on the original due_date of the return x remitted more than enough money to satisfy the correct_tax as ultimately determined compare overpayment amount to subsequently determined deficiency and the issue is when x gained the use of those funds as a payment of the succeeding year’s estimated_taxes in answering this question 36_fedclaims_680 acq aod cc- date holds the credit elect may not be used as a payment of estimated_tax installments due prior to the date of the election where those taxes have already been fully paid without the application of the credit in may department stores the taxpayer reported overpayments on its timely filed and returns and elected to have the overpayments applied to the following years’ estimated_tax liabilities but did not designate which quarterly installments against which the credit elect should be applied in accordance with revrul_84_58 1984_1_cb_254 the service applied the credit elect to the following years’ first quarterly installment even though the taxpayer had made sufficient estimated_tax payments for its first and second installments without application of the credit elect on audit the service determined deficiencies in tax in revrul_84_58 the service held that for returns filed after date when a taxpayer elects to have an overpayment of income_tax credited against its estimated_tax for the next succeeding year such overpayment arising on or before the due_date of the return will be applied against the first installment of estimated_tax for the next succeeding year unless the taxpayer requests that it be applied to a later installment for the and years in amounts less than the credit elects and computed deficiency_interest from the due dates of the first installments of estimated_tax for each year the court of federal claims agreed with the taxpayer no interest was owed on the deficiency until the due dates of the third estimated_tax installments because the credit elects were not needed to cover estimated_tax payments until those third installments in light of may department stores the service has reconsidered the manner in which deficiency_interest is computed under sec_6601 when taxpayer makes an election to credit the overpayment to the succeeding year’s estimated_taxes when such election is made the credit is applied to unpaid installments of estimated_tax due on or after the date the overpayment arose in the order in which they are required to be paid to avoid an addition_to_tax for failure to pay estimated income_tax under code sec_6654 and sec_6655 thus the service will accrue interest on a subsequently determined deficiency from the date the credit elect is applied to the succeeding year’s estimated_taxes to the extent the credit elect is equal to or less than the deficiency amount in all situations the estimated_tax rules in effect for the tax_year in which the credit is used will determine the amount of estimated_taxes due and thus the amount of the credit needed to satisfy the quarterly installments the unused balance of the credit is deemed effective as a payment of the succeeding year’s income_tax liabilities as of the unextended due_date of the return see code sec_6513 d thus a credit elect that is not needed to satisfy estimated_taxes will be treated as a payment against the subsequent year’s income_tax as of the due_date of that year’s return interest on that amount of the deficiency corresponding to the unused_credit accordingly runs from that same date here the deficiency for year is less than the amount of the unused_credit elect remaining after having been applied to satisfy shortfalls in x’s first and second while the action on decision with respect to may department stores did not address the situation where a taxpayer splits the credit elect between installments of estimated_tax the estimated_tax rules allow the credit elect to be applied as needed to satisfy all or part of the amount payable on the quarterly installment due_date when a credit elect is split among various installments the taxpayer will use money ultimately belonging to the government at differing times to satisfy estimated_tax liabilities accordingly we conclude that deficiency_interest computations that take into account the manner in which the credit elect was split among installments of estimated_tax are consistent with both may department stores and 588_f2d_342 2d cir installments of estimated_tax thus the entire deficiency started accruing interest as of the unextended due_date of the year income_tax return deborah butler assistant chief_counsel by george e bowden technical assistant cc dom fs
